                      Case 3:20-cv-03813-CRB Document 9 Filed 06/11/20 Page 1 of 1

 AO 121 (Rev. 06/16) (CAND version 8/18)


 TO: Register of Copyrights                                                         REPORT ON THE
     Copyright Office                                                       FILING OR DETERMINATION OF AN
     Library of Congress                                                           ACTION ON APPEAL
     Washington, D.C. 20559                                                     REGARDING A COPYRIGHT

 In compliance with the provisions of 17 U.S.C. § 508, you are hereby advised that a court action or appeal has
 been filed on the following copyright(s):

 ☒ ACTION                                  ☐ APPEAL                   COURT NAME AND LOCATION
                                                                      United States District Court
                                                                      Northern District of California
                                                                      450 Golden Gate Avenue
                                                                      San Francisco, CA 94102
 DOCKET NO:                                DATE FILED:
 20-cv-03813-JSC                           6/10/2020
 PLAINTIFF:                                                 DEFENDANT:
 Hurricane Electric LLC                                     Dallas Buyers Club, LLC et al
    COPYRIGHT
                                            TITLE OF WORK                               AUTHOR OR WORK
 REGISTRATION NO.
 1.
 2.
 3.                             “Pls. See Attached Copy of the Complaint”
 4.
 5.
In the above-entitled case, the following copyright(s) have been included.
 DATE INCLUDED                   INCLUDED BY:
                                 ☐ Amendment             ☐ Answer             ☐ Cross Bill       ☐ Other Pleading
    COPYRIGHT
                                            TITLE OF WORK                               AUTHOR OR WORK
 REGISTRATION NO.
 1.
 2.
 3.
In the above-entitled case, a final decision was entered on the date entered below. A copy of the order or
judgment together with the written opinion, if any, of the court is attached.
 COPY ATTACHED:                                   WRITTEN OPINION ATTACHED:                  DATE RENDERED:
 ☐ Order   ☐ Judgment                             ☐ Yes   ☐ No


                                                                                               6/11/2020
 Susan Y. Soong, Clerk                          (by) Deputy Clerk, Thelma Nudo                Date Rendered

Copy 1 – Upon initiation of action, mail copy to Register of Copyrights
Copy 2 – Upon filing of document adding copyright(s), mail copy to the Register of Copyrights
Copy 3 – Upon termination of action, mail copy to Register of Copyrights
Copy 4 – In the event of an appeal, forward copy to Appellate Court
Copy 5 – Case File Copy
